Case 5:19-cv-00192-JPB Document 212 Filed 09/09/20 Page 1 of 1 PageID #: 1570




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    WHEELING


  UNITED STATES OF AMERICA, expel.                      )
  LOUIS LONGO,                                                  CIVIL ACTION N 0. 5:19-cv-l92
                                                                (JUDGE BAILEY)
                         Plaintiff,                     )
                                                        )
         V.                                             )
                                                        )
  WHEELING HOSPITAL. INC.,                              )
  R & V ASSOCIATES, LTD., and                           )
  RONALD L. VIOLI,                                      )
                                                        )
                         Defendants.                    )
                     ORDER GRANTING 21-DAY EXTENSION OF STAY

         AND NOW, upon consideration, the Court GRANTS the Parties’ Stipulated Motion for

  21-Day Extension of Stay. The Court ORDERS that the stay over this litigation shall be extended

  in all respects for 21 days from the date of this Order, during which time all deadlines set forth in

  the Court’s Scheduling Order, see ECF No. 116, shall continue to be tolled.

         SO ORDERED.



  DATED:                                  2020          BY THE COURT:




                                                                    TATES DISTRICT JUDGE
